Citation Nr: 1547220	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acne vulgaris on the face and back.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a clavicle disorder.

4.  Entitlement to service connection for contact dermatitis.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a respiratory disorder due to chemical and herbicide exposure.

9.  Entitlement to service connection for a disorder manifested by painful lumps over the extremities and trunk, to include as due to herbicide exposure.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1978, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified during a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  However, no records have been received.  

In a July 2013 rating decision, the RO denied service connection for hypertension and posttraumatic stress disorder (PTSD).  In September 2013, the Veteran filed a notice of disagreement.

In this decision, the Board denies service connection for contact dermatitis.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have contact dermatitis or any residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for contact dermatitis are not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A June 2007 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in December 2007.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in March 2010 to ascertain the nature and etiology of his contact dermatitis.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file and the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records contain a January 1974 occupational screening examination questionnaire showing that he was being exposed to paints, cleaning solvents, fuels, fumes and vapors, sawdust, and materials used in battery manufacture and repair.  In May 1977, the Veteran complained of an intermittent rash but left without being seen.  In July 1977, he had a red area behind the left knee and was diagnosed with an allergic reaction.  A January 1978 separation examination report shows a history of contact dermatitis of the legs, arms, and trunk in January 1976 but no problems since or currently.  Examination revealed no rash.  Post service, VA treatment records do not show any complaints, findings, or diagnoses of any current or past contact dermatitis.

The Veteran was afforded a VA examination in March 2010 at which time he reported that he had contact dermatitis in service that "cleared up."  After examining the Veteran, the examiner stated that there is no evidence of active contact dermatitis and so no opinion was indicated.

In August 2010 correspondence the Veteran stated that he developed a red rash in service that continued intermittently until two years after discharge.  

At the May 2015 hearing, the Veteran testified about his skin problems of acne and painful lumps but not of contact dermatitis.

Given the above, while the Veteran's service treatment records from 1977 indicate that he had a recurring case of contact dermatitis, his 1978 separation examination found no current contact dermatitis and the Veteran reported at that time that he had not had any recurrence since 1976.  Although the Veteran may have been mistaken at his separation examination in reporting the date of his case of contact dermatitis, his statement nevertheless indicates that he did not have any further recurrences and did not then have any contact dermatitis.  Currently, VA treatment records do not show that he has contact dermatitis or any residuals thereof and none was found at the March 2010 VA examination.  

While the service treatment records show that the Veteran was exposed to several substances that may have caused contact dermatitis, he was no longer exposed to those substances after discharge.  The Board observes that contact dermatitis is caused by substances coming in contact with the skin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 501 (31st ed. 2007).  Thus, by definition, once the Veteran was removed from the dermatitis causing substance, his contact dermatitis should have eventually resolved, which is what the record shows.  

The Board notes the Veteran's August 2010 statement that he developed a red rash in service that continued intermittently until two years after discharge.  While that statement indicates that the contact dermatitis recurred after discharge from service, the statement also indicates that the condition eventually resolved after two years.

Accordingly, the Board finds that the Veteran does not currently have contact dermatitis or any residuals thereof.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Thus, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no current contact dermatitis or any residuals that can be related to service, the claim for service connection for contact dermatitis must be denied.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has stated that his contact dermatitis resolved two years after discharge from service, and there is no medical or lay evidence of any current contact dermatitis or residuals thereof.

In conclusion, service connection for contact dermatitis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for contact dermatitis is denied.


REMAND

The Board finds that further development is needed on the remaining claims.

With respect to acne vulgaris on the face and back, the Veteran's service treatment records show that he did not have acne at his entrance examination and he did not report a history of acne at that time.  He was seen for acne on the face and back in September 1971.  He was again seen for acne in August 1976.  His January 1978 separation examination reflects that he had acne vulgaris and notes a 12-year history of intermittent acne of the face and back.  Post service, a March 2009 VA Agent Orange examination found scarring on the back that was noted by the Veteran as being due to prior acne.  

In an August 2010 statement, the Veteran indicated that while he may have had a few pimples prior to service, he did not have severe acne.  At the May 2015 hearing, he indicated that he did not have acne prior to active service.

The Veteran was afforded a VA examination in March 2010 and diagnosed with acne.  The examiner opined that the Veteran's acne existed prior to active service and there is no objective evidence of aggravation beyond the normal progression of the condition.  

While the Board appreciates the examiner's opinion, further opinion is needed.  As acne was not noted on the Veteran's service entrance examination, the presumption of soundness applies.  Thus, an opinion is needed on whether the Veteran's acne clearly and unmistakably preexisted active service and, if so, whether it was clearly and unmistakably not aggravated by active service.  To provide the examiner with a current picture of the Veteran's acne, the Veteran should be afforded a new examination.

With respect to a bilateral shoulder disorder, the Veteran's January 1978 service separation examination shows a 3-year history of intermittent pain at the base of the shoulder blades but no trauma.  Post service, what appears to be a September or October 2013 VA treatment record shows complaints of pain in the right shoulder on top of the scapular area and a diagnosis of a resolving right shoulder strain.  At the May 2015 hearing, the Veteran indicated that while he does not seek medical treatment, he continues to have problems with his shoulders.  He also indicated that he injured his right shoulder in an automobile accident after service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as shoulder pain.  Layno, 6 Vet. App. 465.  Thus, the Veteran's statements and testimony constitute competent evidence of persistent or recurrent symptoms of a left shoulder disability.  There is already objective evidence of a right shoulder disorder.  Accordingly, he should be afforded a VA examination to ascertain the nature and etiology of any current bilateral shoulder disorder.

With respect to a clavicle disorder, the Veteran's January 1978 service separation examination shows a 3-year history of intermittent pain at the right clavicular area but no trauma.  At the May 2015 hearing, the Veteran indicated that while he does not seek medical treatment, he continues to have problems with his clavicle.  His statements and testimony constitute competent evidence of persistent or recurrent symptoms of a clavicle disability.  Layno, 6 Vet. App. 465.  Thus, he should be afforded a VA examination to ascertain the nature and etiology of any current clavicle disorder.

With respect to a bilateral knee disorder, the service treatment records do not show any problems with the left knee, and at his January 1978 separation examination, the Veteran denied any knee problems and evaluation revealed no abnormalities.  In February 1978 he complained of right knee pain for the past three days and was diagnosed with a ligament strain.  In March 1978 he was placed on limited duty due to the right knee strain.  Post service, August 2007 VA x-rays of the right knee showed mild narrowing of the medial compartment without significant degenerative change, and a September 2011 VA treatment record shows a diagnosis of degenerative joint disease of the right knee.  

The Veteran was afforded a VA examination in March 2010.  While the examiner opined that the right knee disorder was not related to active service, the examiner relied on a lack of documentation in the service treatment records and it is unclear whether the examiner considered the Veteran's lay statements of disability onset and symptomatology since active service.  Thus, a supplemental opinion is needed.  To provide the examiner with a current picture of the Veteran's right knee disorder, the Veteran should be afforded a new examination.

In an August 2010 statement, the Veteran indicated that his left knee disorder is secondary to his right knee disorder.  As remand of the right knee claim could affect the left knee claim, the Board finds that the claims are inextricably intertwined and a decision on the left knee claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With respect to a back disorder, the Veteran's January 1978 service separation examination shows a 3-year history of intermittent back pain but no trauma.  Post service, VA treatment records show a history of chronic back pain with a March 2011 treatment record indicating a diagnosis of degenerative disc disease.  At the May 2015 hearing, the Veteran indicated that he strained his back in service while loading heavy barrels, drums of oil, and other supplies onto trucks.  He also indicated that while he does not seek medical treatment, he continues to have problems with his back.

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed the Veteran with a lumbar strain and opined that the disorder was not related to active service.  However, the examiner relied on a lack of documentation in the service treatment records and it is unclear whether the examiner considered the Veteran's lay statements of disability onset and symptomatology since active service.  Thus, a supplemental opinion is needed.  To provide the examiner with a current picture of the Veteran's back disorder, the Veteran should be afforded another examination.

With respect to bilateral hearing loss, the Veteran's service separation form shows that he served in the Air Force as an electrical power production specialist.  His service treatment records show that his hearing was tested regularly due to exposure to occupational noise.  However, his hearing during those tests and at separation do not show the existence of hearing loss in either ear to an extent recognized as a disability for VA purposes.  There is also no current objective evidence of hearing loss in either ear.  At the May 2015 hearing, the Veteran indicated that he was exposed to loud noise from generators and the flight line and that he has trouble hearing.  

As the Veteran is competent to give evidence about observable symptoms such as decreased hearing, his statements and testimony constitute competent evidence of current hearing loss disability.  Layno, 6 Vet. App. 465.  As the service treatment records indicate that he was exposed to loud noises, he should be afforded a VA examination to ascertain whether he has hearing loss disability and, if so, whether it is related to in-service noise exposure.

With respect to a respiratory disorder, the service treatment records do not show any complaints or findings of respiratory difficulties.  They do contain a January 1974 occupational screening examination questionnaire showing that the Veteran was being exposed to paints, cleaning solvents, fuels, fumes and vapors, sawdust, and materials used in battery manufacture and repair.  Post service, VA treatment records show a history of cigarette smoking until 1995 and a diagnosis of COPD (chronic obstructive pulmonary disease).  March 2009 VA x-rays showed that the lungs appeared mildly hyperaerated with mild interstitial coarsening.  In an August 2010 statement, the Veteran indicated that his respiratory disorder was due to in-service exposure to trichloroethylene carbon removers and herbicides.  At the May 2015 hearing, the Veteran indicated that he had "breathing problems" in service while working with cleaning solvents and fuels, and that he has had these problems intermittently since.  

The Veteran was afforded a VA examination in March 2010.  The examiner noted that pulmonary function tests showed minimal restrictive ventilatory defect.  The examiner then stated that there is no objective evidence of asbestosis and so no opinion was indicated.  The examiner did not provide an opinion on the Veteran's COPD.  Thus, a supplemental opinion is needed.  To provide the examiner with a current picture of the Veteran's respiratory disorder, the Veteran should be afforded a new examination.  Also, as the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicides is conceded.  

With respect to painful lumps over the extremities and trunk, a March 1971 service treatment record reveals complaints of a painful lump on the tailbone and a finding of an indurated mass to the left of the left gluteal cleft.  The Veteran underwent incision and drainage.  An August 1976 record shows complaints of lumps on the back on the neck and a diagnosis of carbuncles.  Follow-up later that month showed that the lump was still there.  At his January 1978 separation examination, the Veteran reported skin diseases which the examiner noted as acne vulgaris and resolved contact dermatitis.  Post service, VA treatment records show that the Veteran has skins tags, seborrheic keratosis, and sebaceous cysts.  

The Veteran was afforded a VA examination in March 2010 at which time he reported having painful lumps on his back intermittently since service that have been called acne and carbuncles.  Examination found a few open comedones on the upper back and face that the examiner noted was acne, and one well-circumscribed soft nodule on the left lower back that the examiner noted was a lipoma.  The examiner also noted photodamaged skin of the upper extremities as demonstrated by wrinkled, coarse, rough skin, scattered actinic keratoses, and pigmentary changes.  The examiner opined that the lipoma is not due to service as there is no evidence of a lipoma of the left lower back during service.  

While the Board appreciates the examiner's opinion, further opinion is needed.  While the examiner opined that the lipoma was not related to active service, the examiner relied on a lack of documentation in the service treatment records and it is unclear whether the examiner considered the Veteran's lay statements of disability onset and symptomatology since active service.  Moreover, the record is unclear as to whether the painful lumps have been adequately evaluated, including whether they are manifestations of acne, the claim for which is being remanded.  Thus, a new examination and supplemental opinion are needed.  

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment notes through February 2012.  Thus, any treatment notes since that time should be obtained.  Also, the record reflects some missing treatment records.  A June 9, 2009, Lake City VA pulmonary procedure note shows that pulmonary function tests were completed and cites some findings.  However, the actual medical report is not of record and should be obtained.  The record also contains the first page of a VA Agent Orange examination conducted at the Veterans Clinic in Jacksonville on November 18, 2011.  The complete report should be obtained.

Lastly, a July 2013 rating decision denied service connection for hypertension and PTSD.  In September 2013, the Veteran filed a notice of disagreement.  While the Board notes that the AOJ has acknowledged receiving the notice of disagreement, the Board is required to remand the issues of entitlement to service connection for hypertension and PTSD for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to service connection for hypertension and PTSD.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain any VA treatment records since February 2012, the Lake City pulmonary function tests from June 9, 2009, and the complete report of the VA Agent Orange examination conducted at the Veterans Clinic in Jacksonville on November 18, 2011.  

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his acne and any disorder manifested by painful lumps over the extremities and trunk.  The examiner should review the claims file and note that review in the report.  The examiner should consider the January 1974 occupational screening examination questionnaire in the service treatment records showing various substances to which the Veteran was exposed, the Veteran's conceded herbicide exposure, and the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) The examiner should state whether the Veteran had acne which clearly and unmistakably existed prior to entrance to active service.  The Veteran's lay statement alone is not a sufficient basis to determine that he clearly and unmistakably had acne that preexisted entrance to active service.  

(b) If so, the examiner should state whether the preexisting acne clearly and unmistakably was not aggravated during active service.  

(c) If the preexisting acne underwent any increase in disability, the examiner should state whether that increase in severity was due to the natural progress of the disorder.  

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disorder manifested by painful lumps over the extremities and trunk had its onset during active service or is otherwise causally related to such service, to include exposure to various chemicals and conceded herbicide exposure.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any disorder of the shoulders, clavicle, right knee, and back.  The examiner should review the claims file and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disorder of the shoulders, clavicle, right knee, or back had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that a left knee disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the right knee disorder.  The examiner should consider the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should provide a complete rationale for all conclusions.

5.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner is advised that noise exposure in service has been conceded.  The examiner should consider the statements by the Veteran regarding disability onset and symptomatology since service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss had its onset during active service or is causally related to noise exposure in service.  The examiner should provide a complete rationale for all conclusions.  The examiner is advised that the lack of hearing loss at separation alone cannot be the basis of a negative opinion.

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any respiratory disorder, to include COPD.  The examiner should review the claims file and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder had its onset during active service or is otherwise causally related to such service, to include exposure to various chemicals and conceded herbicide exposure.  The examiner should consider the January 1974 occupational screening examination questionnaire in the service treatment records showing various substances to which the Veteran was exposed and the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should provide a complete rationale for all conclusions.

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


